1    NICOLA T. HANNA
     United States Attorney
2    THOMAS D. COKER                                                               JS-6
     Assistant United States Attorney
3    Chief, Tax Division
     NAJAH J. SHARIFF (Cal. Bar No. 201216)
4    Assistant United States Attorney
           Federal Building, Suite 7211
5          300 North Los Angeles Street
6          Los Angeles, California 90012
           Telephone: (213) 894-2534
7          Facsimile: (213) 894-0115
           E-mail: najah.shariff@usdoj.gov
8
     Attorneys for the United States of America
9
10                            UNITED STATES DISTRICT COURT
11                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
12                                    WESTERN DIVISION
13   MTC FINANCIAL, INC.,
                                                      Case No.: 2:19-cv-01690-JFW-PLA
14              Plaintiff,
                                                      Final judgment and order of distribution
15                     v.
16
     UNITED STATES OF AMERICA,
17
                Defendants.
18
19
           Based upon the stipulation between Plaintiff MTC Financial, Inc. dba Trustee
20
     Corp., and Defendant United States of America, and for good cause shown, the Court
21
     makes the following findings:
22
           1.    This is an interpleader case involving surplus funds resulting from the non-
23
     judicial sale of real property located at 5326 and 5328 Topeka Drive, Los Angeles, CA
24
     91356 (“Property”).
25
26         2.    Plaintiff began this action in the Superior Court of California for the County

27   of Los Angeles on October 31, 2018.

28         3.    On March 7, 2019, the United States removed the State Court Action to this
     Court, under 28 U.S.C. § 1444.

                                                  1
1             4.    The Government states that all appropriate notices were provided regarding
2    the removal of the State Action to this Court.
3             5.    The non-judicial sale of the Property took place on July 12, 2018.
4             6.    The total sale price of the property was $1,275,100.00.
5             7.    Plaintiff states that all appropriate notices were provided regarding the sale
6    of the property and the initiation of the current proceeding.
7
              8.    After payment of the amounts specified in Cal. Civ. Code § 2924(k)(a)(1)-
8
     (2), Plaintiff states that there were surplus proceeds in the amount of $143,696.76.
9
              9.     Plaintiff states that from the $143,696.76, the following amounts have
10
     been deducted, pursuant to the State Court Order to Deposit Surplus Funds entered on
11
     November 19, 2018:
12
                    a. Claims paid by trustee:                     $      370.00
13
                    b. Trustee Atty. fees and expenses:            $     4,870.00
14
15                  c. Filing fee:                                 $      435.00

16                        Total remaining balance:                 $ 138,021.76

17            10.   On November 9, 2018, Plaintiff received a discharge from further
18   participation in the State Court Action.
19            11.   On November 30, 2018, Plaintiff deposited an amount of $138,021.76 with
20   the Clerk of the Superior Court of the State of California for the County of Los Angeles.
21            12.   Plaintiff states that its attorney’s fees for the state court proceedings have
22   already been deducted from the surplus funds.
23            13.   Plaintiff claims an interest in the interpleaded funds for its additional
24   attorney fees of $1,835 incurred since the removal of the state court action to district
25   court.
26
              14.   The United States claims an interest in the surplus funds by reason of its
27
     notice of federal tax lien filed on October 1, 2012, regarding Rick F. & Elizabeth S.
28
     Hinson for tax years 2008 through 2010, and its notice of federal tax lien filed on


                                                     2
1    February 1, 2019, regarding Rick F. & Elizabeth S. Hinson for tax years 2010 through
2    2011.
3             15.   The outstanding balance of the Government’s claim as of October 11, 2019
4    is $121,436.13, but interest and penalties continue to accrue.
5             16.   No other claimant has appeared in the subject action.
6             17.   The parties have stipulated to the following distribution of the interpleaded
7
     funds:
8
                          a.     To the United States of America: $121,436.13; and
9
                          b.     To the Plaintiff: $1,835.
10
              18.   Payment shall be made as follows:
11
                          a.     Regarding the claim of the United States of America, the check
12
                          shall be made payable to the “United States Treasury” and mailed to
13
                          Najah J. Shariff, Assistant United States Attorney, United States
14
15                        Attorney’s Office, 300 N. Los Angeles Street, Suite 7211, Los

16                        Angeles, California 90012.

17                        b.     Regarding the claim of the Plaintiff, the check shall be made
18                        payable to “MTC Financial” and mailed to Arturo Cisneros, Malcolm
19                        Cisneros, a law corporation, 3403 10th Street, Suite 714, Riverside,
20                        CA 92501.
21            19.   The parties have stipulated that no outstanding issues in this litigation
22   remain between the parties to this stipulation and the parties agree that judgment should
23   be entered in accord with this stipulation.
24   ///
25   ///
26   ///
27   ///
28   ///
     ///

                                                    3
1    Based on the foregoing, IT IS ORDERED THAT:
2          A.     The Clerk of the Superior Court of California for the County of Los
3    Angeles is directed to distribute the interpleaded funds as follows:
4                 a.    To the United States of America: $121,436.13; and
5                 b.    To the Plaintiff: $1,835.
6          B.     Payment shall be made as follows:
7
                  a.    Regarding the claim of the United States of America, the check shall
8
                  be made payable to the “United States Treasury” and mailed to Najah J.
9
                  Shariff, Assistant United States Attorney, United States Attorney’s Office,
10
                  300 N. Los Angeles Street, Suite 7211, Los Angeles, California 90012.
11
                  b.    Regarding the claim of the Plaintiff, the check shall be made payable
12
                  to “MTC Financial” and mailed to Arturo Cisneros, Malcolm Cisneros, a
13
                  law corporation, 3403 10th Street, Suite 714, Riverside, CA 92501.
14
15         C.     This order constitutes the final judgment of the Court.

16
17         IT IS SO ORDERED.
18         DATE: September 30, 2019                 ____________________________
                                                    JOHN F. WALTER
19                                                  UNITED STATES DISTRICT JUDGE
20
21
22
23
24
25
26
27
28



                                                    4
